IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-26,228-06


                      EX PARTE JOE ERNEST ROBINSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 19-1-10288-A IN THE 24TH DISTRICT COURT
                            FROM JACKSON COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. There is no transcript of the plea

hearing, no copy of the original judgment, nor the motion for the nunc pro tunc judgment.

       The district clerk shall either forward to this Court or certify in writing that these documents
                                                                                                     2

are not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: December 22, 2020
Do not publish